         Case 5:17-cv-00514-JKP Document 157 Filed 07/07/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

AUSTEN LACKEY,                                     §
                                                   §
       Plaintiff,                                  §
                                                   §
                                                              C.A. No: 5:17-CV-00514-FB
VS                                                 §
                                                   §
                                                                   JURY REQUESTED
AUSTIN DEMENT and                                  §
CRST EXPEDITED, INC.,                              §
                                                   §
       Defendants.                                 §

                                  NOTICE OF SETTLEMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Defendants, Austin Dement and CRST Expedited, Inc. (hereinafter referred to

individually as “Dement” or “CRST” and collectively as “Defendants”) and Plaintiff Austen Lackey

(“Lackey”) (collectively, as the “Parties”) and file this Notice of Settlement.

                                                  I.

       This case settled at mediation on June 30, 2020. The Parties have reached a settlement

agreement, and are in the process of exchanging settlement documents. The Parties request that the

Court enter an order consistent with the Parties’ settlement, and set this matter for a status

conference in at least thirty days so that the Parties have adequate time to finalize closing documents

and enter an order of dismissal before the Court need take any additional action.




                                   [Signatures on next page]
Case 5:17-cv-00514-JKP Document 157 Filed 07/07/20 Page 2 of 3




                            Respectfully submitted,

                            BairHilty, P.C.


                             /s/ Kenneth A. Scott
                            RONALD L. BAIR
                            State Bar No. 01554900
                            Federal Bar No. 6173
                            rbair@bairhilty.com
                            KENNETH A SCOTT
                            State Bar No. 00791629
                            Federal Bar No. 18752
                            kscott@bairhilty.com
                            14711 Pebble Bend Drive
                            Houston, Texas 77068
                            (713) 862-5599
                            (713) 868-9444 Facsimile
                            ATTORNEYS FOR DEFENDANTS AUSTIN
                            DEMENT AND CRST EXPEDITED, INC.



                            Respectfully Submitted,


                            _/s/Kiernan McAlpine__________________________
                            Kiernan McAlpine
                            Daspit Law Firm
                            State Bar No. 24058519
                            Federal Bar No. 1132611
                            440 Louisiana St., Ste. 1400
                            Houston, Texas 77002
                            Phone 713.322.4878
                            Fax 713.587.9086
                            e-service@daspitlaw.com
                            ATTORNEY FOR PLAINTIFF
                            AUSTEN LACKEY




                               2
         Case 5:17-cv-00514-JKP Document 157 Filed 07/07/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel of record in the manner required by the Rules, on this the 7th day of
July, 2020.

       Kiernan McAlpine                       Via E-mail: e-service@daspitlaw.com
       DASPIT LAW FIRM
       440 Louisiana Street, Suite 1400
       Houston, Texas 77002

       Dana G. Kirk                           Via E-mail: kirk@kirklawfirm.com
       Kirk Law Firm PLLC
       440 Louisiana Street, Suite 1400
       Houston, Texas 77002




                                              /s/ Kenneth A. Scott
                                              Kenneth A. Scott




                                                 3
